Name: Council Regulation (EC) No 2092/2000 of 28 September 2000 prohibiting imports of Atlantic blue-fin tuna (Thunnus thynnus) originating in Belize, Honduras and Equatorial Guinea
 Type: Regulation
 Subject Matter: fisheries;  natural environment;  international trade;  Africa;  America
 Date Published: nan

 Avis juridique important|32000R2092Council Regulation (EC) No 2092/2000 of 28 September 2000 prohibiting imports of Atlantic blue-fin tuna (Thunnus thynnus) originating in Belize, Honduras and Equatorial Guinea Official Journal L 249 , 04/10/2000 P. 0001 - 0002Council Regulation (EC) No 2092/2000of 28 September 2000prohibiting imports of Atlantic blue-fin tuna (Thunnus thynnus) originating in Belize, Honduras and Equatorial GuineaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) Fishery resources, which are an exhaustible natural resource, must be protected in the interests of biological balances and global food security.(2) The International Commission for the Conservation of Atlantic Tuna (ICCAT), to which the European Community is a Contracting Party, adopted, in 1994, an Action Plan to ensure the effectiveness of the conservation program for Atlantic blue-fin Tuna as well as the 1996 Recommendation regarding compliance in the blue-fin Tuna and north Atlantic swordfish fisheries, to ensure the effective conservation of Atlantic blue-fin tuna and the enforcement thereof.(3) The stock concerned cannot be managed effectively by the ICCAT contracting parties, whose fishermen are obliged to reduce their catches of Atlantic blue-fin tuna, unless all non-contracting parties cooperate with ICCAT and comply with its conservation and management measures.(4) ICCAT has identified Belize, Honduras and Equatorial Guinea as countries whose vessels fish Atlantic blue-fin tuna in a manner prejudicial to the organisation's measures to conserve the species, substantiating its findings with data concerning catches, trade and the observation of vessels.(5) ICCAT's attempts to encourage the three countries to comply with measures for the conservation and management of Atlantic blue-fin tuna have been to no avail.(6) ICCAT has instructed the contracting parties to take appropriate measures to continue to prohibit imports from Belize and Honduras and to introduce an import prohibition from Equatorial Guinea of Atlantic blue-fin tuna products in any form; these measures will be lifted as soon as it is established that the countries in question have brought their fishing practices into line with ICCAT's measures; these measures must therefore be implemented by the Community, having the sole competence in this matter.(7) ICCAT has recognised the improved cooperation in the conservation of Atlantic blue-fin tuna with Panama; ICCAT has at its annual meeting in 1999 recommended that the import prohibition applied by contracting parties against Panama for Atlantic blue-fin tuna products in any form, should be lifted.(8) It is necessary to repeal Regulation (EC) No 1435/98(1) applying import prohibitions against Belize, Honduras and Panama regarding blue-fin tuna and its products.(9) These measures are compatible with the Community's obligations under other international agreements,HAS ADOPTED THIS REGULATION:Article 11. The release for free circulation in the Community of Atlantic blue-fin tuna (Thunnus thynnus) of CN codes ex 0301 99 90, 0302 39 11, 0302 39 91, 0303 49 21, 0303 49 23, 0303 49 29, ex 0303 49 90, ex 0304 10 38, ex 0304 10 98, ex 0304 20 45, ex 0304 90 97, ex 0305 20 00, ex 0305 30 90, ex 0305 49 80, ex 0305 59 90, ex 0305 69 90, ex 1604 14 11, ex 1604 14 16, ex 1604 14 18 and ex 1604 20 70 originating in Belize, Honduras and Equatorial Guinea is hereby prohibited.2. The landing of products mentioned in paragraph 1 for the purposes of Community transit is hereby prohibited.Article 2This Regulation shall not apply to quantities of the products referred to in Article 1(1), originating in Equatorial Guinea, which can be shown to the satisfaction of the competent national authorities to have been under way to Community territory on the date of its entry into force and which are released for free circulation no later than 14 days after that date.Article 3Regulation (EC) No 1435/98 is hereby repealed.Article 4This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 September 2000.For the CouncilThe PresidentD. Vaillant(1) OJ L 191, 7.7.1998, p. 13.